          Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 1 of 43



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA




ITSERVE ALLIANCE INC.,                     Case No.: 18-cv-2350
                       Plaintiff,
v.                                        COMPLAINT
UNITED STATES CITIZENSHIP
AND IMMIGRATION SERVICE,
                      Defendant.



                                    INTRODUCTION

      This case arises under the Immigration and Nationality Act (INA), 8 U.S.C. §

1101 et seq, and seeks this Court’s review pursuant to the Administrative Procedure

Act, 5 U.S.C. § 500 et seq. In November 1990, Congress created the H-1B visa, and

split enforcement between the Department of Labor (“DOL”) and the United States

Citizenship and Immigration Service (“Defendant”). See 8 U.S.C. §§

1101(a)(15)(H)(i)(b), 1182(n), and 1184(i). According to statute, the H-1B visa is

available to United States employers seeking to hire and employ foreign

professionals in specialty occupations.

      DOL’s authority for the H-1B program is found in Title 8, Sections 1182(n)

and (p). Among other statutory duties, DOL ensures H-1B employers pay the
           Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 2 of 43




prevailing wage for the “area of intended employment” for the duration of the

requested length of the visa. DOL also regulates how employers pay the new

prevailing wage when an employee changes work location or work in multiple

locations. In contrast, Defendant’s statutory authority is found in Section 1184(i)

and is limited to determining if an H-1B position qualifies as a “specialty

occupation.” Nothing in § 1182 indicates the location of the position has any bearing

on whether it is a specialty occupation.

      Defendant is currently encroaching on DOL’s statutory authority by enforcing

a regulation found at 8 C.F.R. § 214.2(h)(2)(i)(B) (“itinerary regulation”), and a

1998 Proposed Rule. Defendant cites these two sources as authority when it demands

employers provide exact itineraries showing when and where employees will

perform work over the course of the entire H-1B visa. However, the itinerary

regulation was promulgated prior to the passing of the 1990 INA and has no

applicability to the H-1B visa. In addition, the regulatory choices in the 1998

Proposed Rule were abrogated by statute, and never finalized.

      Defendant asserts it has inherent authority under the itinerary regulation and

1998 Proposed Rule to exercise discretion and approve H-1B visas for any duration

it deems supported by the employer’s evidence. This claimed authority is not in the

statute, nor is it articulated in regulation. This exercise of claimed authority results

in H-1B approval periods as short as a few days. This often creates the absurd result
           Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 3 of 43




where Defendant sends approval notices to employers for visas that have already

expired.

      While the INA gives Defendant the ability to set the duration of nonimmigrant

visas, it requires that these durations be set after notice and comment rule making.

Defendant has promulgated regulations setting the duration of the H-1B visa, but its

claimed authority exceeds the bounds found therein.

      This Court is called upon to determine: which agency (DOL or Defendant)

has authority to regulate the “area of intended employment;” if Defendant’s itinerary

regulation is ultra vires; if by enforcing the 1998 Proposed Rule Defendant has

created a legislative rule in violation of the APA; and, if Defendant has violated the

APA and the INA by creating its own discretion to approve H-1B visas for durations

not included in the regulation.

                                     I.     PARTIES

      1.     Plaintiff, ITSERVE Alliance, Inc. (“ITSERVE”), is a nonprofit

corporation that seeks to advance and safeguard the interests of its member

information technology companies. It is a trade association in compliance with

Section 501(c)(6) of the Internal Revenue Code. It is a Texas Corporation and is

headquartered in Irving, Texas.     ITSERVE represents the interest of member

companies who operate in the information technology (“IT”) sector of the economy.

ITSERVE members contract with client companies to create IT solutions and
             Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 4 of 43




administer existing IT infrastructure. ITSERVE member companies provide value

by working at the client locations to provide IT services that the end client is not

capable of supporting or sustaining without outside expertise. Because of the nature

of the work, ITSERVE member companies are frequently required to work off site

at the client location and in collaboration with other companies to create and

administer complex IT products.

      2.      Defendant United States Citizenship and Immigration Service

(“Defendant,” “USCIS”) is a subordinate agency of the Department of Homeland

Security (“DHS,” “Defendant,” “Defendants”) which is an executive agency of the

United States, and an “agency” within the meaning of the APA, 5 U.S.C. § 551(1).

DHS assumed responsibility from the Immigration and Nationality Service (“INS”

or “Defendant”) on March 1, 2003, to administer responsibilities under the

Immigration and Nationality Act (INA) and in particular to fulfill its limited duties

under 8 U.S.C. § 1101(a)(15)(h)(i)(b) (“H-1B visas”). DHS has delegated this

authority to its subordinate agency, USCIS.

       II.     JURISDICTION AND WAIVER OF SOVEREIGN IMMUNITY

      3.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331, as a civil

action arising under the laws of the United States. This Court has jurisdiction to

enter declaratory judgments under 28 U.S.C. § 1361 and invalidate unlawful agency

actions under 5 U.C.S. § 706.
            Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 5 of 43




       4.    The United States has waived sovereign immunity under 5 U.S.C. §

702.

       5.    Plaintiff possesses standing to pursue this action as a trade association.

Standing, in the APA context, is not an “especially demanding” test. Lexmark Int'l,

Inc. v. Static Control Components, Inc., 134 S. Ct. 1377, 1389, 188 L. Ed. 2d 392,

405, (quoting Match-E-Be-Nash-She-Wish Band of Pottawatomi Indians v. Patchak,

567 U.S. 209, 225, 132 S. Ct. 2199, 2210, 183 L. Ed. 2d 211, 225 (2012)).

       6.    Plaintiff is a trade association, organized to meet the requirements of

Section 501(c)(6). Plaintiff’s members are companies who provide information

technology services to third parties. Plaintiff’s member companies utlitize the H-1B

visa to fill the gap between the demand for their services and the number of US

trained professionals able to work in the industry. Declaration of Gopi Kandukuri,

⁋ 3.

       7.    Defendant’s unlawful legislative rule and regulation force Plaintiff’s

members to: endure a perpetual cycle of H-1B extension petitions to renew

employees’ H-1B status; pay exorbitant fees to Defendant; and suffer unpredictable

extension adjudications that disrupt Plaintiff’s members’ business operations. These

injuries are directly caused by Defendant’s unlawful application of its rules. Id. at ⁋

15.
           Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 6 of 43




      8.     Plaintiff’s mission is to advance the interest of its member companies.

As an association, it has standing because: 1. All of its individual members hire

information technology workers using H-1B visas (Id. at ⁋ 5); 2. All of its members

are impacted by Defendant’s unlawful actions and could independently challenge

Defendants unlawful regulations and rules (Id. at ⁋⁋ 5-25); 3. Challenging

Defendants’ rules and regulations is germane to the associations mission of

furthering the interest of the IT consulting industry (Id. at ⁋⁋ 3-5); and, 4. Plaintiff

is challenging the legality of a published regulation, published legislative rule that

requires notice and comment rulemaking, and published assertion of authority to

limit H-1B visa validity periods. None of these facial challenges to unlawfully

agency action require the participation of an individual plaintiff to participate in this

lawsuit. WildEarth Guardians v. Jewell, 738 F.3d 298, 305 (D.C. Cir. 2013)

(quoting Hunt v. Wash. State Apple Adver. Comm’n, 432 U.S. 333, 343, 97 S. Ct.

2434, 53 L. Ed. 2d 383 (1977)).

      9.     Plaintiff’s member companies are concerned that in this current

environment they may be targeted by Defendant for reprisal, in the form of punitive

enforcement actions, denied visa petitions, or additional delay tactics in processing

visa petitions, if they sued in their own capacity. Because they cannot replace their

H-1B workers with domestic employees, they are especially vulnerable to such
            Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 7 of 43




reprisal. Consequently, Plaintiff sues to protect and advance its member companies

interests utilizing associational standing.

      10.    This facial attack on Defendant’s legislative rules and regulation are

timely.

      11.    Facial attacks to regulations are separated into three categories: attacks

on policy grounds; attacks to procedural compliance; and, attacks on the

Constitutional or statutory authority for the rule. Wind River Mining Corp. v. United

States, 946 F.2d 710 (9th Cir. 1991).

      12.    Federal law requires facial challenges alleging policy or procedural

error in the 5 U.S.C. § 553 rule making process to be brought within six years of

promulgation of the final rule. Id.

      13.    However, Plaintiff challenges the statutory authority for the regulation

at 8 C.F.R. 214.2(h)(2)(i)(B). Plaintiff does not challenge the regulation based solely

upon the process or policy considerations underpinning the rule. Consequently, this

challenge is not barred by the statute of limitations. Wind River Mining Corp. v.

United States, 946 F.2d 710 (9th Cir. 1991); See also Dunn-McCampbell Royalty

Interest v. National Park Serv., 112 F.3d 1283, 1287, (5th Cir. 1997) (“It is possible,

however, to challenge a regulation after the limitations period has expired, provided

that the ground for the challenge is that the issuing agency exceeded its constitutional

or statutory authority.”)
            Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 8 of 43




      14.    The Wind River rule is consistent with the fundamental concept of

administrative law: agencies only have the power given them by Congress.

Application of a six-year statute of limitations to ultra vires challenges would violate

the separation of powers doctrine by permanently granting the executive branch

authorities not intended by Congress.

      15.    Even if Plaintiff made a facial attack solely on the process or policy

underpinning the legislative rule or regulation, this claim would not be time barred

because Defendant has reopened and reconsidered its authority for the itinerary

regulation in the past six years.       See Public Citizen v. Nuclear Regulatory

Commission, 901 F.2 147, 150-151 (D.C. Cir. 1990). The D.C. Circuit has found

that the statute of limitations for a facial attack begins anew each time an agency

“has — either explicitly or implicitly — undertaken to reexamine its former choice.”

Id.

      16.    Here, Defendant reopened and reconsidered its authority for the

legislative rule and regulation when promulgating the precedent decision Matter of

Simeio Solutions, LLC, 26 I & N Dec. 542 (AAO 2015), Matter of S- Inc., PM-602-

0159, Adopted Decision 2018-02 (AAO March 23, 2018); and PM 602-0157

Contracts and Itineraries Requirements for H-1B Petitions Involving Third-Party

Worksites (February 22, 2018).
            Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 9 of 43




      17.    Challenges to unlawful legislative rules created by agencies in violation

of the APA are not subject to a statute of limitation.

      18.    This Court may grant declaratory and injunctive relief pursuant to 5

U.S.C. § 701-706, 28 U.S.C. §§ 2201-2202, and 28 U.S.C. § 1361. Thus, Plaintiff’s

injury can be redressed by an order of this Court finding Defendant’s actions

unlawful.

                                    III. VENUE

      19.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(e)

because Defendant is located in the District of Columbia.

                          IV. STATEMENT OF CLAIM

   A. Administrative Procedure Act

      20.    Federal agencies must comply with the Administrative Procedure Act

when crafting and enforcing regulations and legislative rules. 5 U.S.C. § 553.

      21.    Courts have authority to review and invalidate final agency actions that

are not in accordance with the law, lack substantial evidence, or are arbitrary and

capricious. 5 U.S.C. § 706.

      22.    In reviewing Federal agency rules and actions, courts first determine if

the agency had statutory authorization to create rules that carry the force and effect

of law. United States v. Mead Corp., 533 U.S. 218, 226-227 (2001).
            Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 10 of 43




      23.     Statutory schemes involving multiple agencies require courts to

determine which agency has authority over which statutory provisions. Martin v.

OSHRC, 499 U.S. 144, 153 (1991) (in multi-agency statutes, courts look to the

language and structure of the statute as well as the relative expertise of agencies to

determine which agency has authority to create rules).

      24.     In shared jurisdiction statutes, courts will reject an agency’s rule when

Congress has granted rule making authority to another agency. Gonzales v. Oregon,

546 U.S. 243, 262 (2006) (Determining the Department of Health and Human

Services had authority to prohibit the use of medications for assisted suicide, and

rejecting the Attorney General’s rule on assisted suicide, noting it “would be

anomalous for Congress to have so painstakingly described the Attorney General's

limited authority to deregister a single physician or schedule a single drug, but to

have given him, just by implication, authority to declare an entire class of activity

outside the course of professional practice.”).

      25.     Agency rules fall into four categories: interpretive; general statements

of policy; agency organization and internal procedure; and, legislative. See 5 U.S.C.

§ 553, Mendoza v. Perez, 754 F.3d 1002, 1021 (D.C. Cir. 2014).

      26.     Agency rules are legislative if “the agency action binds private parties

or the agency itself with the ‘force of law,’” GE v. EPA, 290 F.3d 377, 382 (D.C.

Cir. 2002) (internal quotation marks omitted), and “an agency pronouncement will
             Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 11 of 43




be considered binding as a practical matter if it either appears on its face to be

binding ... or is applied by the agency in a way that indicates it is binding.” Id. at

383.

       27.     A legislative rule “does more than simply clarify or explain a regulatory

term, or confirm a regulatory requirement, or maintain a consistent agency policy…

A rule is legislative if it supplements a statute, adopts a new position

inconsistent with existing regulations, or otherwise effects a substantive change in

existing law or policy. Mendoza v. Perez, 754 F.3d at 2021.

       28.     Agency rules based on broad statutory language that create specific

responsibilities are legislative rules. Id. at 1022 (Department of Labor regulations

creating evidentiary requirements for US employers were legislative because the

broad and general nature of the statutory text anticipated notice and comment

rulemaking).

       29.     Agency rules that require the regulated community to alter behavior in

order to receive a government benefit are legislative and not procedural rules. Id. at

1024 (Rule demanding a minimum wage was not a procedural rule explaining how

agency would adjudicate petitions but set a mandatory standard for applicants).

       30.     Agency rules that bind or create mandatory requirements are legislative

rules, requiring notice and comment rulemaking. See Elec. Privacy Info. Ctr. V. US
            Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 12 of 43




Dept. of Homeland Security, 653 F.3d 1, 6 (D.C. Cir. 2011) (binding and mandatory

screening requirements at airports were legislative and not interpretive rules).

      31.     Agencies can earn judicial deference to properly authorized and

properly promulgated legislative rules if the statute is ambiguous and the rule is

reasonable. Chevron v. NRDC, 467 U.S. 837 (1986).

      32.     Courts and agencies must respect the “unambiguously expressed intent

of Congress.” City of Arlington v. Fed. Commc’n Comm’n, 569 U.S. 290, 296

(2013), quoting Chevron, 467 U.S. at 842-43.

      33.     A statute is unambiguous if there is “no gap for the agency to fill” and

there is “no room for agency discretion.” United States v. Home Concrete & Supply,

LLC, 566 U.S. 478, 487, (2012).

      34.     Only when courts establish that the statute is silent on an issue will they

analyze an agency rule for deference under Chevron Step Two. City of Arlington,

569 U.S. at 296.

      35.     Agencies are not afforded deference when they do not explain the

statutory basis or rational for rules and regulations. Encino Motorcars, LLC v.

Navarro, 136 S.Ct. 2117, 2126 (2016). (“When an agency has failed to provide even

that minimal level of analysis, its action is arbitrary and capricious and so cannot

carry the force of law”).
            Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 13 of 43




      36.     Agencies are not entitled to deference when their rules and regulations

parrot the statute. Fogo de Chao (Holdings) Inc. v. US Dep’t of Homeland Sec., 769

F.3d 1127, 1135 (D.C. Cir. 2014) (regulatory language that does not expound or

otherwise implicate an agency’s unique or special knowledge are not afforded

deference).

      37.     Absent new statutory authority Courts will not grant deference to an

agency rule that undertakes a major regulatory action or change. See United States

Telecom Ass’n v. FCC, 855 F. 3d 381, 420 (D.C. Cir. 2017) (describing major rules

requiring statutory authorization including those that have large compliance costs).

      38.     Courts will defer to an agency’s interpretation of its properly

promulgated regulations unless the agency is plainly erroneous or inconsistent with

the regulation. Auer v. Robbins, 519 U.S. 452, 461 (1997).

   B. Statutory and Regulatory Framework

      1. History of the H-1B Visa

            a. Nonimmigrant H Visas under the 1952 INA

      39.     Prior to November 1990, the nonimmigrant H visa applied to: aliens of

distinguished merit and ability; temporary laborers; and industrial trainees. See 8

U.S.C. § 1101(a)(15)(H) (1989), 66 Stat. 168 (1952).
            Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 14 of 43




      40.     Under that statute, Defendant was the only agency with authority to

regulate the admission of H-1 nonimmigrant visas for aliens of “distinguished merit

and ability.” Id.

      41.     On January 26, 1990, Defendant promulgated its final rule on

“Temporary Alien Workers Seeking Classification Under the Immigration and

Nationality Act.” 55 Fed. Reg. 2606 (January 26, 1990). This regulation applied to

the H visa category created by the 1952 Immigration and Nationality Act. Id.

      42.     In the preamble to that final rule, Defendant discussed at length

nonimmigrant artists and entertainers traveling to the US, and the impact an itinerary

requirement would have on those H petitions. Id. Defendant sought to ensure

entertainers had scheduled performances before issuing a visa. Id. Defendant also

sought to ensure other foreign workers had a firm offer of employment and would

not be coming to the United States without prospects. Id. Defendant promulgated

the following rule after notice and comment from the film and artistic communities:

      (B) Service or training in more than one location. A petition which
      requires services to be performed or training to be received in more
      than one location must include an itinerary with the dates and locations
      of the services or training and must be filed with the Service office
      which has jurisdiction over I-129H petitions in the area where the
      petitioner is located. The address which the petitioner specifies as its
      location on the I-129H petition shall be where the petitioner is located
      for purposes of this paragraph. If the petitioner is a foreign employer
      with no United States location, the petitioner shall be filed with the
      Service office that has jurisdiction over the area where the employment
      will begin.
            Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 15 of 43




Id. (emphasis added).

      43.     This “itinerary regulation” was codified at 8 C.F.R. § 214.2(h)(2)(i)(B)

(1990).

              b. The H-1B Visa: 1990 INA

      44.     In November 1990, Congress overhauled the Immigration and

Nationality Act (“INA”). Pub. L. 101–649, 104 Stat 4978, November 29, 1990.

      45.     The new INA split the prior H category into multiple new

nonimmigrant categories, including: specialty occupation workers (H-1B visa);

fashion models (“H-1B1” visa); bona fide trainees, teachers, professors, research

assistants, etc. (“J” visa); study in vocational or nonacademic program (“M” visa);

aliens of extraordinary ability (“O” visa); entertainer visas (“P” visa); and religious

workers (“R” visa). Pub. L. 101–649, 104 Stat 4978, November 29, 1990. Codified

at 8 U.S.C. § 1101(a)(15)(H), (J), (M), (O), (P), and (R).

      46.     The H-1B specialty occupation visa was part of a broader reform to

increase the number of high skilled technology and professional employees needed

to stay competitive in the global market place. See 136 Cong Rec S 17103, 17103

(1990) (discussing the need for more high-tech employees in the US economy).

      47.     The H-1B visa category is eligible for:

      an alien …who is coming temporarily to the United States to perform
      services … in a specialty occupation described in section 1184(i)(1) of
      this title… who meets the requirements for the occupation specified in
      section 1184(i)(2) of this title… and with respect to whom the Secretary
             Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 16 of 43




       of Labor determines and certifies to [Defendant USCIS] that the
       intending employer has filed with the Secretary an application under
       section 1182(n)(1) of this title…

   8 U.S.C. § 1101(a)(15)(H)(i)(b).

       48.     Congress split enforcement of this new H-1B visa category between the

Department of Labor (“DOL”) and Defendants’ predecessor the Immigration and

Nationality Service (“INS,” “Defendant”). Id., delegating authority to DOL at

§§1182(n) and (p) and to Defendant at 1184(i).

       49.     This split enforcement ended Defendant’s unfettered authority over

nonimmigrant visas for professional workers of “distinguished merit and ability”

(1952 INA “H-1” visa).

       50.     By statute, an H-1B visa requires an offer of employment from a United

States employer. 8 U.S.C. § 1182(n). Foreign workers cannot self-petition for an

H-1B, nor can they obtain an H-1B without an employer guaranteeing they will be

employed while in the United States. Id.

       51.     All US employers seeking to hire a foreign professional under the H-

1B program must begin the process by securing a Labor Conditions Application

(LCA) from DOL. Id. at § 1182(n).

       52.     DOL has broad enforcement powers to protect US workers’ wages and

working conditions and to enforce the terms of the LCA. 8 U.S.C. §§ 1182(n) and

(p).
            Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 17 of 43




      53.     When employers submit the LCA to DOL they state how long they

intend to hire and employ the worker in the United States. This is the requested

“LCA validity period” or “approval period.”

      54.     On the LCA employers agree to comply with DOL’s regulations and

provide details about the: occupation; prevailing wage; and area of intended

employment.

      55.     DOL was given the authority to define the term “area of intended

employment.” 8 U.S.C. § 1182 (n)(1)(A)(i)(I).

      56.     DOL requires this information to ensure foreign workers are paid a

wage equal to or greater than wages paid to US workers in the area of intended

employment.

      57.     Shortly after the passage of the 1990 INA, DOL exercised its delegated

authority and made substantive regulations, with the force and effect of law, defining

the term “area of intended employment.” See §§ XX.715, XX.730, Proposed Rule,

56 Fed. Reg. 37175 (August 5, 1991); §§ XX.715, XX.730, Interim Final Rule, 56

Fed. Reg. 54720 (October 22, 1991).

      58.     DOL also regulated how US employers must document and pay

workers who intend to work in multiple areas. Id.

      59.     DOL also promulgated a regulation requiring H-1B employers to pay

the full prevailing wage when an employee was in a non-productive status due to
            Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 18 of 43




lack of work, lack of license, or training. 20 C.F.R. 655.732(c)(5)(i) (1994-1998).

This rule prevented employers from “benching” employees, or placing them in an

unpaid status when there was no work to perform.

      60.     While DOL regulations required employers to pay the required wages

when the employee was not gainfully employed it lacked sufficient statutory

authority to enforce these requirements. See 8 U.S.C. § 1182(n) (1991-1997).

            c. Defendant’s Itinerary Regulation Under the 1990 INA

      61.     In contrast to DOL’s broad authority to define terms and conditions of

the U.S. labor market and H-1B visa, Defendant has been given comparatively little

authority over adjudications of H-1B visas.

      62.     Defendant’s adjudications authority, described in § 1184(i), is limited

to determining if a position is an H-1B “specialty occupation.”

      63.     The statute defines “specialty occupation” as one that requires the

theoretical and practical application of a body of highly specialized knowledge; and,

attainment of a bachelor’s degree or its equivalent. Id.

      64.     Nothing in 8 U.S.C. § 1184(i) indicates the area of intended

employment has any bearing on whether a position is a “specialty occupation.”

      65.     Defendant does not have statutory authority to define “area of intended

employment.”
            Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 19 of 43




      66.     Nothing in Section 1184(i) indicates approval of an H-1B visa is

contingent on Defendant considering or analyzing the location where work is

performed.

      67.     Defendant proposed new rules to implement the 1990 INA’s H-1B visa.

56 Fed. Reg. 31553, 31558, Proposed Rule (July 11, 1991). Defendant cited 8

U.S.C. § 1184 as its statutory authority for these regulations. Id.

      68.     In the 1991 Proposed Rule Defendant did not discuss or even provide

text of the “itinerary regulation” now at 8 C.F.R. § 214.2(h)(2)(i)(B). Id. at 31557,

31558.

      69.     In the section available for that regulatory section, Defendant inserted

five asterisks (*****), indicating it would bring the text forward from the existing

regulation unchanged. Id.

      70.     Nothing in the comments to the proposed regulation explains why the

1990 itinerary regulation, created to implement the 1952 INA’s H visa was relevant

to Defendant’s limited role of adjudicating “specialty occupation” visas created by

the 1990 INA.

      71.     Nothing in the comments to the 1991 Proposed Rule explains why the

1990 itinerary regulation, which created filing procedures for a “foreign employer

with no United States location…,” was relevant to the new H-1B visa when such

petitioners were explicitly prohibited from obtaining H-1B visas. Compare 8 C.F.R.
                       Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 20 of 43




§ 214.2(h)(2)(i)(B) (1991-1993) and 56 Fed. Reg 61111, Final Rule (December 2,

1991) (“The labor condition application requires that a petitioner post a notice of the

filing of a labor condition application at its place of employment. This obviously

requires the petitioner to have a legal presence in the United States.) (emphasis

added).1

              72.            Nothing in the comments to the 1991 Proposed Rule explains how a

regulation requiring an itinerary for “training in more than one location” applied to

the new H-1B employment-based visas that by statue cannot be approved for

trainees.

              73.            Nor did Defendant explain how the itinerary regulation’s original intent

(prohibiting foreign workers from entering the United States without a job offer),

was relevant to the 1990 INA H-1B visa which required a job offer from a United

States employer and promise to pay the prevailing wage for the duration of the

validity period.

              74.            In the 1991 Proposed Rule, Defendant did not create a definition of

“area of intended employment.” See 56 Fed. Reg. 61111, Final Rule (December 2,




                                                            
1
      Defendant later deleted reference to foreign employers in the itinerary regulation (the last
sentence of § 214.2(h)(2)(i)(B)) without explanation. See 59 Fed. Reg. 1470, Final Rule (January
11, 1994). The deletion of this sentence was not preceded by notice in the Federal Register of the
proposed change. See id. and 57 Fed. Reg. 12179-12182, Proposed Rule (April 9, 1992).
            Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 21 of 43




1991). Defendant did not explain that an itinerary was required to determine if the

H-1B position was a specialty occupation.

      75.     Defendant did publish proposed itinerary regulations for O and P visas

and provided analysis for why they were applicable to those new categories. See Id.

at 31567, 31571.

      76.     Defendant published its Final Rules implementing nonimmigrant

employment visas on December 2, 1991. 56 Fed. Reg. 61111, Final Rule (December

2, 1991).

      77.     However, once again, it did not include the text of the itinerary

regulation. Rather, it inserted five asterisks in place of the text. Id.

      78.     Defendant did not provide any comment or explanation as to why the

itinerary regulation at 8 C.F.R. § 214.2(h)(2)(i)(B), with its anachronistic

requirements (pertaining to trainees, non-U.S. employers, and workers without job

offers) was relevant to the 1990 INA’s H-1B category. See 56 Fed. Reg. 61111.

      79.     Defendant did not provide any comment or explanation as to how

Section 1184(i) authorized re-promulgation of the itinerary regulation at 8 C.F.R. §

214.2(h)(2)(i)(B). See 56 Fed. Reg. 61111.
            Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 22 of 43




            d. Defendant’s Proposed 1998 “Benching” Regulation

      80.     On June 4, 1998, Defendant published a Proposed Rule, listing possible

requirements for H nonimmigrant visas. 63 Fed. Reg. 30419, Proposed Rule (June

4, 1998).

      81.     This proposed rule sought to: 1. repeal the H-1B itinerary regulation at

8 C.F.R. § 214.2(h)(2)(i)(B); and, 2. create a legislative rule with new evidentiary

requirements for H-1B visas. Id.

      82.     Defendant noted that the itinerary requirement at 8 C.F.R. §

214.2(h)(2)(i)(B) was promulgated “prior to the passage of the Immigration Act of

1990” and was “intended to preclude foreign entertainers who were admitted in H

classification for the purpose of performing at a specific engagement from engaging

in freelance work in this country subsequent to their admission.” Id.

      83.     Defendant explained that health care staffing and information

technology consulting companies use the H-1B visa to place workers at various

locations on short notice. Id. Defendant conceded that these industries clearly

cannot comply with 8 C.F.R. § 214.2(h)(2)(i)(B) (the 1990 H visa itinerary

regulation) at the time they file a petition. Id.

      84.     Defendant recognized that “…complete itineraries listing the dates and

places of the alien's employment, the Service recognizes such an across-the-board

requirement is no longer practical in today's business environment.” Id at 30420
            Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 23 of 43




      85.     Defendant unequivocally stated that the intent behind the itinerary

regulation was unrelated to determining if a position was a “specialty occupation.”

Id.

      86.     Defendant effectively admitted that the itinerary regulation is ultra

vires to the 1990 INA and H-1B visa category. See id.

      87.     In the 1998 Proposed Rule, Defendant also proposed new evidentiary

requirements applicable to the H-1B program. These requirements were meant to

regulate a practice called “benching.” Benching occurred when employers placed

employees in a non-productive status, due to lack of work, and withheld pay until

work projects were available.

      88.     Defendant sought to prevent benching with a rule that prohibited

“speculative employment.” Id. at 30421. The 1998 Proposed Rule would require

evidence that each H-1B petition was supported by a specific and non-speculative

work assignment that would begin immediately upon admission to the United States.

Id. The new legislative rule would prohibit approving visas for employers seeking

to expand operations by hiring new H-1B workers. Id.

      89.     Defendant explained that the new rule would:

      …ensure that petitioners will not use the H-1B classification for
      speculative employment, this proposed regulation would require
      petitioners to establish that they, in fact, have employment in a specialty
      occupation available for the alien at the time that the petition is initially
      filed. Under this proposed rule, the petitioner would be required to
      establish, both through the submission of evidence relating to its past
            Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 24 of 43




      employment practices and through the submission of evidence relating
      to its employment plans for the beneficiary, that the alien will, in fact,
      commence work in a specialty occupation immediately upon admission
      in H classification. The petitioner must be able to demonstrate its need
      for the alien's services within the specialty occupation described in the
      petition when the petition is filed.

Id.
      90.     Defendant provided the public until August 3, 1998 to provide

comments on the 1998 Proposed Rule.

      91.     However, the above June 4, 1998 Proposed Rule was never finalized or

promulgated.

            e. The American Competitiveness and Workforce Improvement Act
            of 1998

      92.     Defendant’s June 4, 1998 Proposed Rule was abrogated by

Congressional action on October 21, 1998, with the passage of the American

Competitiveness and Workforce Improvement Act of 1998 (ACWIA), Title IV,

Pub.L. 105-277 (October 21, 1998).

      93.     ACWIA had two legislative aims: increase the availability of high-tech

workers in the US economy; and protect US workers. See Committee Report on

ACWIA, Section 2, Findings of Congress, 105 S. 1723 (1998).

      94.     Like Defendant’s June 4, 1998, proposed rule, ACWIA was designed

in part to regulate the practice of benching.

      95.     In drafting ACWIA, Congress had before it two competing approaches

to curb benching: DOL’s codified rule at 20 C.F.R. 655.732(c)(5)(i) (1994-1998),
            Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 25 of 43




allowing employers to file petitions based on job offers (without evidence of specific

assignments) and requirements to pay wages if there was no work; or, Defendant’s

1998 Proposed Rule demanding proof of specific and non-speculative work

assignments at the time of filing.

      96.     Congress adopted DOL’s approach and codified it in 8 U.S.C. §

1182(c)(2)(C)(vii)(I). Congress adopted DOL’s regulatory language allowing “non-

productive status.” Id.

      97.     Congress included “factors such as lack of work” in the definition of

non-productive status. Id.

      98.     Congress rejected Defendant’s proposed approach of demanding

evidence of specific and non-speculative work assignments.

      99.     Post ACWIA, employers were allowed by statute and regulation to hire

H-1B employees with no evidence of actual work to perform. However, employers

are required to pay the foreign H-1B employee the full required wage whether or not

there is work to perform. This obligation continues until the natural termination of

the visa or the employer terminates employment and returns the employee to their

home country. See 8 U.S.C. § 1182(n)(2)(C).

      100. In ACWIA Congress granted DOL new enforcement authority to

regulate benching, and to force employers to pay the prevailing wage when

employees were in a non-productive status. See 8 U.S.C. § 1182(n)(2)(C).
             Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 26 of 43




      101. Congress did not grant Defendant any new enforcement authorities

under ACWIA.

      102. Considering the legislative intent behind the 1990 INA and 1998

ACWIA, the decision to allow H-1B filings without evidence of specific work

assignments is not surprising. Both statutes recognized an overall shortage of high-

tech employees in the United States. Both statutes recognized that US employers

needed increased access to high-tech employees. Both statutes were focused on

maintaining global competitiveness in the technology sector with more high-tech

employees.

      103. Defendant’s 1998 Proposed Rule with its prohibition on speculative H-

1B filings ran counter to the intent of Congress. Consequently, it was never

finalized.

      2. Duration of Nonimmigrant Visas

      104. Congress created a maximum “period of authorized admission” for an

H-1B employee, capping the period at six years. 8 U.S.C. § 1184(g)(4). This six-

year cap can be extended if the beneficiary of the H-1B visa is also the beneficiary

of an immigrant visa and waiting for approval of their application to adjust status or

establish permanent residence (green card). 8 U.S.C. § 1184(n).
          Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 27 of 43




      105. Congress allowed Defendant to create regulations admitting H-1B

employees to the United States for a defined duration less than six years. 8 U.S.C.

§ 1184(a)(1).

      106. Defendant promulgated 8 C.F.R. § 214.2(h)(9), Approval and validity

of petition. Defendant’s regulation created the following limits:

      (iii) Validity. The initial approval period of an H petition shall conform
      to the limits prescribed as follows:

           (A)(1) H-1B petition in a specialty occupation. An approved
           petition classified under section [1101](a)(15)(H)(i)(b) of the Act
           for an alien in a specialty occupation shall be valid for a period of
           up to three years but may not exceed the validity period of the labor
           condition application.

      107. Defendant also created regulations at 8 C.F.R. §214.2 (h)(13)(iii)(C)

      (C) Calculating the maximum H-1B admission period. Time spent
      physically outside the United States exceeding 24 hours by an alien
      during the validity of an H-1B petition that was approved on the alien's
      behalf shall not be considered for purposes of calculating the alien's
      total period of authorized admission under section 214(g)(4) of the Act,
      regardless of whether such time meaningfully interrupts the alien's stay
      in H-1B status and the reason for the alien's absence. Accordingly, such
      remaining time may be recaptured in a subsequent H-1B petition on
      behalf of the alien, at any time before the alien uses the full period of
      H-1B admission described in section [1184](g)(4) of the Act.

      108. Employers requesting an H-1B visa for an employee indicate on the

LCA how long they intend to hire and employ the foreign professional. Depending

on the employer’s need, this period can be less than or equal to three years.
           Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 28 of 43




        109. H-1B employees are eligible for extension if they are also beneficiaries

of an immigrant visa. 8 U.S.C. § 1184(n), and 8 C.F.R. § 214.2(h)(13)(iii)(D).

        110. Thus, by regulation, the duration of an H-1B petition is three years,

unless: the employer requests a lesser period of time; or the maximum amount of

time available under the six-year statutory cap is less than three years.

           3. Petition Fees.

        111. Congress required that petitioners for nonimmigrant visas pay fees that

cover the cost of examination, adjudication and contribute to other programs. 8

U.S.C. § 1351. Fees collected in excess of the costs of individual cases may be

retained by Defendant to cover its total operational expenses. 8 U.S.C. § 1356(m).

        112. By regulation, Defendant prohibits filing petitions to extend H-1B visas

earlier than six-months prior to the end of the validity date. 8 C.F.R. §

214.2(h)(9)(i)(B). Defendant’s current average processing time to adjudicate these

petitions is over six months (including premium processing and normal processing).

Appx. Pgs. 2-7. (taken from https://egov.uscis.gov/processing-times/October 4,

2018)

        113. Defendant is authorized by statute to accept a Premium Processing Fee,

which guarantees adjudication within 15 days. Employers must pay this increased

processing fee to maintain predictability in operations. Kandukuri Declaration at

20. This fee is currently $1,410. 8 C.F.R. § 103.7(b)(1)(SS), 8 U.S.C. § 1356(u).
          Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 29 of 43




The “average” processing time posted on Defendant’s website does not reflect

reality. Cases filed without premium process can take up to a year to process and

include the following benchmarks: eight months after filing the employer receives a

“request for evidence” (“RFE”) allowing the employer 90 days to respond; after

responding, the employer may hear from USCIS within a year of filing the petition.

Kandukuri Declaration at 20.      In the past two years Defendant has commonly

requested a first and second RFE, which further delays adjudication. Id. at 16.

      114. Fees collected from the H-1B program are used by Defendant to fund a

wide variety of activities. 8 U.S.C. § 1356(s).

      115. It is common for a member of ITSERVE to pay the following fees for

an initial H-1B filing:

          Basic Filing Fee (8 C.F.R. § 103.7(b)(1)(I))          $460.00
          Dependent H-4 Fee (Spouse or child of H-1B)           $370.00
          User Fee (Id. at § (b)(1)(GGG))                       $1500.00
          Fraud Prevention Fee (Id. at § (b)(1)(HHH))           $500.00
          Border Security Fee (Id. at § (b)(1)(III))            $4000.00
          Premium Processing (Id. at § (b)(1)(SS)               $1225.00

      116. It is common for a member of ITSERVE to pay the following fees for

the first extension petition for an H-1B employee to continue in the same position:

          Basic Filing Fee (Id. at § (b)(1)(I))                 $460.00
          Extend Status (Id. at § (b)(1)(X))                    $370.00
          Dependent H-4 Fee (Spouse or child of H-1B)           $370.00
          User Fee (Id. at § (b)(1)(GGG))                       $1500.00
          Premium Processing (Id. at § (b)(1)(SS)               $1225.00
            Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 30 of 43




      117. It is common for a member of ITSERVE to pay the following fees for

each additional extension petition for an H-1B employee to continue in the same

position:

            Basic Filing Fee (Id. at § (b)(1)(I))                 $460.00
            Dependent H-4 Fee                                     $370.00
            Premium Processing (Id. at § (b)(1)(SS)               $1225.00

      118. The statute and regulatory scheme anticipate the Plaintiff’s typical

member company who files for an H-1B visa would have an initial three-year

petition (filing fees of $8,085) and one extension petition (filing fees $3,925) during

the six-year cap period. If the employee is the beneficiary of an approved immigrant

visa the employer would pay H-1B extension petition filing fees of $2,055 until the

employee becomes a lawful permanent resident.

      119. The Basic Filing Fee and Application to Extend Status Fees are allowed

by statute, but the rate is determined by notice and comment rulemaking. 8 U.S.C.

§ 1356(m).

      120. All other fees are authorized and determined by statute. 8 U.S.C. §

1184(c)(9)(B).

C. Defendant’s Enforcement of Unlawful Legislative Rules and Ultra Vires
Itinerary Regulation

      121. While the statutory scheme requires DOL to analyze where and when

an H-1B employee will perform work, nothing in the current statutory scheme
          Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 31 of 43




requires Defendant to evaluate this information when adjudicating an H-1B visa.

See 8 U.S.C. §§ 1182(n) and 1184(i).

      122. Nothing in the Federal Register or rule making process for a properly

promulgated legislative rule or regulation explains Defendant’s rationale for why a

complete itinerary is required to establish eligibility as an H-1B “specialty

occupation.”

      123. Despite its admission in the June 4, 1998 Proposed Rule that the

itinerary regulation was ultra vires, Defendant continues to demand that H-1B

employers must provide a complete itinerary with the petition. See 8 C.F.R. §

214.2(h)(2)(i)(B), and PM 602-0157, February 22, 2018.

      124. The explanation of the June 4, 1998 Proposed Rule asserted that

evidence of specific and non-speculative work assignments was necessary to

determine if a position qualified as a specialty occupation. However, that Proposed

Rule was never finalized, nor did it gain the force and effect of law.

      125. Defendant has recently proclaimed employers must comply with the

specific and non-speculative work assignment requirement created in the June 4,

1998 Proposed Rule. Itinerary Memo, PM 602-0157, February 22, 2018, Page 3,

Appx. 8-13.     Through this memorandum Defendant has articulated binding

legislative rules in violation the APA’s notice and comment requirements.
          Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 32 of 43




      126. In Defendant’s adjudications and denials of H-1B petitions it now cites

to and enforces the June 4, 1998 Proposed Rule’s specific and non-speculative work

assignment requirement as if it were a binding legislative rule. See AAO Decisions,

Appx. 18-19 ( Note 5), 24 (Note 7) (citing authoritatively to the 1998 Proposed Rule

as “to be codified at 8 C.F.R. 214.”).   Nor are these AAO decisions anomalies. A

search of Defendant’s online AAO decisions show a regular and consistent

enforcement of this standard and citation to the 1998 Proposed Rule. See

https://search.usa.gov/search?utf8=%E2%9C%93&affiliate=uscis-aao&sort_by=&

dc= 1847&query=to+be+codified&commit=Search (accessed September 27, 2018).

      127. Defendant asserts that employers must provide evidence of specific and

non-speculative work assignments “for the entire time requested in the petition.”

PM 602-0157, Page 3. Appx. at 10.

      128. Defendant claims authority to “limit the approval period to the length

of time demonstrated that the beneficiary will be placed in non-speculative work…”

Id. at Page 7., Appx. at 14.

      129. Defendant claims this sua sponte limitation of the requested validity

period is authorized by 8 C.F.R. § 214.2(h)(9)(iii). Id. This assertion is not

supported by the text of the statute or regulation.
            Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 33 of 43




      130. Although the statute requires any limitations on the validity period of

H-1B visas to be promulgated in regulations, Defendant has promulgated this

authority in a policy memorandum.

      131. Defendant is sua sponte limiting approval periods of H-1B visas and

extension petitions, forcing employers to engage in a cycle of perpetual extension

petitions and filing fees. Kandukuri Declaration at 15.

      132. As noted above, Defendant accepts H-1B extension petitions only

within six months of the prior petition’s expiration. Absent premium processing,

Defendant takes longer than six months to adjudicate these petitions. Appx. at 2-7.

      133. Based upon employer provided evidence of specific and non-

speculative work assignments and the itinerary regulation Defendant is exercising

its claimed authority to sua sponte shorten approval periods. Kandukuri Declaration

at 15-20.

      134. As a result, very few of Plaintiff’s member’s H-1B petitions are

approved in compliance with regulatory standards (three years, less periods

requested by employer, or period less than three years up to the remaining amount

of time on the six-year cap, or time allowed for those waiting for a green card).

Kandukuri Declaration at 15.

      135. Plaintiff’s members request approval periods in accord with the

regulatory standard. However, Defendant approves petitions for shorter periods sua
          Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 34 of 43




sponte. Many of these shortened approvals are for less than six months.         Often

Defendant sends approval notices that are so short in duration that they are expired

upon delivery. Appx. 30-31.

      136. Plaintiff’s member companies find themselves in a perpetual cycle of

filing extension petitions. The below examples included in the Appendix are

illustrative of approval periods Plaintiff’s member companies receive.

 Application     Approval         Approval         Approval         Appx. Pg.
 Date            Notice Date      Period           Duration
 Jun 4, 2018     Sept 17, 2018    Sept 17, 2018    12 Days          27
                                  Sept 29, 2018
 Apr 11, 2017    Jan 19, 2018     Jan. 19, 2018    28 Days          28
                                  Feb 16, 2018
 Apr. 5, 2018    Jul 26, 2018     Jul 25, 2018     54 Days          29
                                  Sept 17, 2018
 May 25, 2018    Aug 29, 2018     Jun 15, 2018     56 Days*         30
                                  Aug 10, 2018
 Mar 19, 2018    Aug 6, 2018      Mar 19, 2018     73 Days*         31
                                  May 5, 2018
 May 31, 2018    Aug 23, 2018     Oct 1, 2018      143 Days         32
                                  Feb 21, 2019
 May 3, 2018     Sept 7, 2018     Jul 23, 2018     161 Days         33
                                  Dec 31, 2018
 Apr 12, 2018    Apr 20, 2018     Jun 11, 2018     274 Days         34
                                  Mar 12, 2019
 Sept 20, 2017   Jun 4, 2018      Nov 20, 2017     274 Days         35
                                  Aug 21, 2018
 Feb 12, 2018    Apr 18, 2018     Apr 29, 2018     284 Days         36
                                  Feb 7, 2019
 Apr 18, 2018    Jul 12, 2018     Apr 18, 2018     356 Days         37
                                  Apr 9, 2019
 Dec 13, 2017    Dec 21, 2017     Dec 21, 2017     375 Days         38
                                  Dec 31, 2018
 Apr 11, 2017    Jun 6, 2017      Oct 1, 2017      456 Days         39
          Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 35 of 43




                                   Dec 31, 2018


      137. The information technology consulting industry creates and maintains

information technology products for clients. Kandukuri Declaration at 4. The

standard length of contracts in the industry to maintain and provide continuing

service to clients is six months. Id. at 14. This industry standard makes it difficult

for ITSERVE members to comply with Defendant’s itinerary regulation and specific

and non-speculative work assignment requirement. Id.

      138. As Defendant noted in the June 4, 1998 Proposed Rule, information

technology service providers have an almost impossible time complying with the

itinerary regulation. Defendant’s enforcement of this unlawful regulation increases

compliance costs and creates instability in business operations for Plaintiff’s

member companies. Kandukuri Declaration at 19-21.

      139. Defendant’s specific and non-speculative work assignment requirement

is a legislative rule requiring notice and comment rule making. Defendant’s

enforcement of this unlawfully created rule increases compliance costs and creates

instability in business operations for Plaintiff’s member companies.

      140. Defendant’s claimed authority to sua sponte limit visa validity periods

is unlawful and increases compliance costs and creates instability in business

operations for Plaintiff’s member companies.
          Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 36 of 43




      141. An order from this Court declaring unlawful and enjoining Defendant

from enforcing the itinerary regulation at 8 C.F.R. § 214.2(h)(2)(i)(B) would strip

Defendant of the legal authority it claims supports arbitrarily limit approval periods.

      142. An order from this Court declaring unlawful and enjoining Defendant

from enforcing its specific and non-speculative work assignment requirement would

decrease evidentiary burdens on Plaintiff’s member companies, decrease

compliance costs, and create predictability.

      143. An order from this Court declaring unlawful and enjoining Defendant

from sua sponte limiting visa approval periods based on evidence of work projects

would decrease compliance costs and create predictability.

                                     COUNT I

      144. Defendant is enforcing the itinerary regulation at 8 C.F.R. §

214.2(h)(2)(i)(B).    This regulation was abrogated by the Immigration and

Nationality Act of 1990.

      145. Defendant carried the itinerary regulation forward from prior statute

without statutory authority. The 1990 INA shifted authority to the Department of

Labor to regulate wages and the area of intended employment. The INA limited

Defendant’s role in the H-1B process to determining if a position qualifies as a

specialty occupation. Nothing in the INA requires Defendant to consider, evaluate,

or define where and when an employee carries out duties while on an H-1B visa.
           Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 37 of 43




      146. Under the 1990 INA Congress stripped Defendant of authority to

regulate the location where work is performed. Nothing in 8 U.S.C. § 1184(i)

discusses area of intended employment or suggests Defendant can demand evidence

of an itinerary.

      147. Defendant does not have statutory authority to create or enforce the

itinerary regulation. See Martin v. OSHRC, 499 U.S. at 153, and Gonzales v.

Oregon, 546 U.S. at 262 (agencies are prohibited from creating rules beyond their

authority and expertise). This regulation is ultra vires to 8 U.S.C. § 1184(i).

Congress granted authority to DOL, not Defendant to defined and regulate where an

H-1B employee works. See Gonzales, 546 U.S. at 262.

      148. Moreover, Defendant has never provided an explanation or rationale

for the validity or connection of this regulation to the current statute. Consequently,

it lacks the force and effect of law. Encino Motorcars, LLC v. Navarro, 136 S.Ct.

at 2126 (“When an agency has failed to provide even that minimal level of analysis,

its action is arbitrary and capricious and so cannot carry the force of law”)

      149. This Court must declare invalid the regulation at 8 C.F.R. §

214.2(h)(2)(i)(B) and enjoin Defendant from demanding H-1B petitioners comply

with its terms.
          Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 38 of 43




                                     COUNT II

      150. In 1998 Defendant proposed a legislative rule requiring H-1B

petitioners to satisfy a new evidentiary burden. The June 4, 1998 Proposed Rule

conceded that Defendant lacked existing regulatory authority to force employers to

provide evidence of specific and non-speculative work assignments. See City of

Arlington v. Fed. Commc’n Comm’n, 569 U.S. at 296 (Rules that go beyond

explaining terms in the statute are legislative requiring notice and comment rule

making). Defendant sought to create regulations with the force and effect of law

that would create this new regulatory burden.

      151. Congress evaluated both: DOL’s regulations which allowed H-1B visas

to be issued without proof of specific work assignments; and, Defendant’s proposed

regulation prohibiting H-1B filings without such evidence. Congress adopted and

codified the Department of Labor’s regulatory approach, allowing employers to file

H-1B petitions without specific and non-speculative work assignments.

      152. Congress rejected Defendant’s competing approach. Congress’ choice

is clear, and statutory language is unambiguous: Title 8, Section 1182(n)(2)(C)(iv)

(allowing employers to hire H-1B visa holders even if there is no work to perform)

strips Defendant of the ability to create and enforce the specific and non-speculative

work assignment requirement. See United States v. Home Concrete & Supply, LLC,

566 U.S. at 487(clear statutory text constricts agency discretion to create rules).
          Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 39 of 43




      153. Defendant declares that this unlawful legislative requirement is

mandatory, binding, and explicitly states that evidence of specific and non-

speculative work assignments is required at the time of filing an H-1B petition. See

Elec. Privacy Info. Ctr. V. US Dept. of Homeland Security, 653 F.3d at 6 (binding

language requires notice and comment rulemaking).

      154. Defendant has published PM 602-0157, informing its adjudicators and

the public that evidence of specific and non-speculative work assignments is

required at the time an H-1B petition is filed. This policy is facially binding on

Plaintiff’s member companies. GE v. EPA, 290 F.3d at 382-83 (agency statements

that indicate requirements are binding are legislative rules and require notice and

comment rule making).

      155. Defendant’s internal appellate body, the AAO, publishes its decisions

for the public to read and discern agency rules and requirements. The AAO denies

H-1B petitions that fail to meet this requirement, citing to the 1998 Proposed Rule.

Defendant is applying this requirement in a binding and consistent manner. See GE

v. EPA, 290 F.3d at 382-83 (agency rules that are applied in a binding manner are

legislative rule requiring notice and comment rule making).

      156. Defendant’s requirement is facially binding and applied in a binding

manner. Defendant’s rule meets both alternate criteria for an unlawfully created

legislative rule. GE v. EPA, 290 F.3d at 382-83.
           Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 40 of 43




        157. Defendant’s rule is a drastic departure from the statutory scheme and is

a major rule, requiring statutory authorization. Defendant lacks authority to enforce

this evidentiary burden and legislative rule without statutory authority and notice

and comment rule making. See United States Telecom Ass’n v. FCC, 855 F. 3d 381,

420 (D.C. Cir. 2017) (significant departures from existing regulatory scheme

requires statutory authorization).

        158. This Court must invalidate Defendant’s unlawfully created legislative

rule.

                                     COUNT III

        159.   Congress created maximum approval periods of nonimmigrant visas.

It gave Defendant authority to create regulations to approve nonimmigrant visas for

periods of time less than the maximum. Properly promulgated regulations are

required to support any approval period short of the statutory maximum. See United

States v. Home Concrete & Supply, LLC, 566 U.S. at 487(clear statutory text

constricts agency discretion).

        160. Defendant created regulations limiting the maximum approval period

of H-1B visas.

        161. Defendant did not create regulations allowing it to approve H-1B visas

for periods: 1. less than that requested by an employer on the LCA; 2. less than the
          Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 41 of 43




remaining time on an employee’s six-year cap; or, 3. less than one year for

employees who have an approved immigrant visa.

      162. Defendant’s statutory authority to create H-1B approval periods is

predicated on compliance with notice and comment rule making. Defendant has not

created regulations authorizing its current actions. See United States v. Home

Concrete & Supply, LLC, 566 U.S. at 487.

      163. Defendant’s PM 602-0157, at Pg. 6., proclaimed it has the authority to

sua sponte approve H-1B petitions, without regard to the regulation, for any period

it deems appropriate. See GE v. EPA, 290 F.3d at 382-83 (agency statements

creating binding rules require notice and comment).

      164. Defendant’s adjudication of Plaintiff’s member’s H-1B petitions shows

the rule is applied in a binding manner. See GE v. EPA, 290 F.3d at 382-83.

Approval Notices, Appx. 27-39. Defendant has created a binding rule in violation

of the APA and INA. Defendant’s rule meets both of the alternate criteria for an

unlawfully created legislative rule. See GE v. EPA, 290 F.3d at 382-83.

      165. Without complying with notice and comment rule making, Defendant

may not create new durations for H-1B visas or create rules giving itself discretion

to sua sponte determine approval periods.

      166. This Court must declare unlawful this practice and enter an order

enjoining Defendant from: sua sponte approving H-1B petitions for durations shorter
         Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 42 of 43




than that requested by an employer on the LCA; less than the remaining time on an

employee’s six-year cap; or less than the authorized period for those H-1B

employees with approved immigrant visa petitions.

                              V. Prayer For Relief

WHEREFORE, Plaintiff prays that this Court:

      A. Declare Defendant’s itinerary regulation at 8 C.F.R. § 214.2(h)(2)(i)(B) is
         ultra vires, or otherwise in violation of the Immigration and Nationality
         Act.

      B. Enjoin Defendant from enforcing the itinerary regulation at 8 C.F.R. §
         214.2(h)(2)(i)(B).

      C. Declare Defendant’s requirement that employers must provide evidence of
         a specific and non-speculative work assignment at the time of filing an H-
         1B visa petition is a legislative rule requiring notice and comment rule
         making.

      D. Enjoin Defendant from forcing H-1B employers to provide evidence of
         specific and non-speculative work assignments at the time they file an H-
         1B visa petition.

      E. Declare Defendant’s rule allowing it to sua sponte approve H-1B visas for
         periods less than that requested by employers or less than the remaining
         time on an employee’s statutory maximum requires notice and comment
         rule making.

      F. Enjoin Defendant from sua sponte approving H-1B visas for periods less
         than that requested by employers or less than the remaining time on an
         employee’s statutory maximum
   Case 1:18-cv-02350 Document 1 Filed 10/11/18 Page 43 of 43




G. Grant attorneys’ fees and costs pursuant 28 U.S.C. §2412, 28 U.S.C.
   §1920, Fed. R. Civ. P. 54(d) and other authority; and,

H. Grant any other relief the Court deems appropriate and just.




                                    s/Jonathan D. Wasden
                                    Jonathan D. Wasden
                                    MSB 100653
                                    9427 Goldfield Ln
                                    Burke, VA 22015
                                    Phone: (703) 216-8148
                                    Fax: (703) 8422-8273
